By a prior decision of this court on this appeal from a judgment of the Supreme Court, Westchester County, entered December 1, 1971, the case was remanded to trial court for the making of specific findings on the facts put in issue by the pleadings and the proof; and the appeal was ordered held in abeyance in the interim (Stauffer v. Stauffer, 40 A D 2d 999). The judgment dismissed the complaint after a nonjury trial. The findings have been made, and submitted to this court. Based upon the findings, the judgment is affirmed, without costs. Martuseello, Acting P. J., Latham, Shapiro, Christ and Benjamin JJ., concur.